DETAILED ACTION

Allowable Subject Matter
	Claims 1-10 are allowable.  

	The following is a statement of reasons for the indication of allowable subject matter:

The best prior art found to record is Toru – JP2007042332A, which teaches providing a residual quantity detecting device capable of stably detecting a residual amount level of fuel for power generation stored in a fuel container with a relatively simple constitution. In a fuel tank 11 sealing fuel for power generation, a pair of electrodes 12, composed of two electrodes arranged so as to face each other with a prescribed distance so that contact area to the fuel changes in compliance with the residual quantity of the fuel. A residual quantity detection part 25 impresses a prescribed input voltage Vin between the two electrodes constituting an electrode pair 12, and a height h of the surface of the fuel in the fuel tank 11, namely, the residual quantity, is detected on the basis of a charging time T which is a length of time until the charging voltage Vout between the two electrodes gets to a prescribed standard voltage Vref by the impressed voltage (abstract).

Another best prior art found to record is Saitou – US20160041021, which teaches liquid level detection device 100 comprises a detection circuit 30 electrically connected to the plurality of electrode pairs 26a to 26i of the electrode unit 20. The detection circuit 30 is disposed outside the fuel tank 10. The detection circuit 30 applies voltage to one electrode of each electrode pair of the plurality of electrode pairs 26a to 26i and acquires potential of the other electrode. Then the detection circuit 30 calculates a capacitance equivalent value Cx between each electrode pair of the plurality of electrode pairs 26a to 26i based on the acquired potential. The detection 30 determines liquid level and liquid quantity of liquid in the fuel tank 10 based on the calculated capacitance equivalent values Cx ([0056]).

However, Toru and Saitou fail to disclose: a comparison unit configured to measure the voltage applied to the first electrode and the second electrode and determine a time point at which the measured voltage matches a first voltage and a time point at which the measured voltage matches a second voltage; and a control unit configured to set the time point at which the measured voltage matches the first voltage as a start time point and the time point at which the measured voltage matches the second voltage as an end time point, calculate a reference charging time taken to reach the second voltage from the first voltage on the basis of the set start time point and end time point, and determine a water level on the basis of the calculated reference charging time, in combination with the remaining limitations of a device for measuring a water level as claimed in independent claim 1.

Toru and Saitou also fail to disclose: determining a time point at which the measured voltage matches a first voltage and a time point at which the measured voltage matches a second voltage by the comparison unit; setting the time point at which the measured voltage matches the first voltage as a start time point and the time point at which the measured voltage matches the second voltage as an end time point, and calculating a reference charging time taken to reach the second voltage from the first voltage on the basis of the set start time point and end time point by a control unit; and determining a water level on the basis of the calculated reference charging time by the control unit, in combination with the remaining limitations of a method for measuring a water level as claimed in independent claim 8.

Hence the prior art of record fails to teach the invention as set forth in claims 1-10 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from .



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861